


FIRST AMENDMENT TO LEASE
Rackable Systems, Inc.




THIS FIRST AMENDMENT TO LEASE (“Amendment”) dated for reference purposes as of
March 1, 2007, is made to that Industrial Space Lease signed by Landlord and
Tenant as of November 1, 2006, (the “Lease”) by and between Rackable Systems,
Inc., Delaware corporation as (“Tenant”), and Renco Bayside Investors, a
California limited partnership (“Landlord”), for the lease of space located at
46600 Landing Parkway, Fremont, California (the “Leased Premises’).


The parties hereto agree that the Lease amended, changed and modified by the
following provisions, which are hereby added to the Lease:


Unless otherwise expressly provided herein, all terms which are given a special
definition by the Lease that are used herein are intended to be used with the
definition given to them by the Lease. The provisions of the Lease shall remain
in full force and effect except as specifically amended hereby. In the even of
any inconsistency between the Lease and this Amendment, the terms of this
amendment shall prevail.


Exhibit F of the Lease, Tenant Improvement Work Letter Agreement provides that
Tenant may require Landlord to contribute an amount up to eighty five thousand
dollars ($85,000.00) for interior improvements requested by Tenant. Tenant shall
pay the contractor installing the interior improvements the cost of any items
requested by Tenant in excess of this amount. Tenant has requested that Landlord
provide the required funds. In consideration of which the Base Monthly Rent is
increased by $1,448.54 per month to the following amounts:


1.1 P. Base Monthly Rent


Starting Month
Ending Month
Base Monthly Rent
 
 
 
March 1, 2007
July 31, 2007
$1,448.54
August 1, 2007
February 29, 2008
$14,752.54
March 1, 2008
February 28, 2009
$31,685.54
March 1, 2009
February 28, 2010
$33,701.54
March 1, 2010
February 28, 2011
$35,717.54
March 1, 2011
February 29, 2012
$37,732.54
March 1, 2012
February 28, 2013
39,748,54
March 1, 2013
December 31, 2013
$41,764.54
 
 
 





IN WITNESS WHEREOFF, Landlord and Tenant have executed this First Amendment To
Lease with the intent to be legally bound thereby, to be effective as of the
date the second party signs this First Amendment to Lease.


AS LANDLORD:
AS TENANT:
 
 
RENCO BAYSIDE INVESTORS,
a California limited partnership


By: RENCO PROPERTIES IX
   a California general partnership


   By: RENCO PROPERTIES, INC.
      A California corporation
   Its: General Partner




   By:                


   Title:                
RACKABLE SYSTEMS, INC.,
a Delaware corporation


By:                  


Title:                  




By:                  


Title                  










Date:                  
 
 
Date:                




31687563_1